DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
The Applicant’s amendment filed on March 7, 2022 was received.  Claims 1, 3 and 12-14 was amended.  Claim 18 was canceled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued December 16, 2020.

Claim Rejections - 35 USC § 103
Claims 1-3, 8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schiestl (US 2018/0207954) in view of Hasegawa (US 2009/0244634) and Codos (US 2005/0174412).
In regards to claims 1 and 17, Schiestl teaches a device (10) comprising:
a pallet (22, platen) (fig. 1; para. 31);
a guide rail (24, guide) which guides a conveyance of the pallet from a set position at which a textile (20, recorded medium) is set on an upper surface of the pallet (fig. 1; para. 31-32);
a movement means (23) moves the pallet in a first direction (fig. 1; para. 31), where it is known in the art that the movement means comprises a motor as evidenced by Yamashita (US2017/0015113)-#19-table moving mechanism (fig. 2; para. 51) and Ben-Zur (US2005/0179708)-#14/16- linear motor stage moving table (fig. 1; para. 34);
a pretreatment means (40, spray) comprising a plurality of nozzles (41, spray) which spray a pretreatment fluid onto the textile (fig. 1; para. 32);
a control means (31) controls components of the device based on the information of the print job (input portion) (fig. 1; para. 31-32).
Schiestil teaches the print job information may be stored in the control means (para. 32) and a process of the pretreatment means applies pretreatment fluid to selective areas by selective nozzle operation prior to printing of ink (para. 15, 17). 
Schiestil does not explicitly teach input portion into which is input at least one of an application range of the pretreatment agent onto the recording medium and an application amount of the pretreatment agent; a processor; and a memory storing computer-readable instructions that, when executed by the processor, perform a process including: 
setting, on the basis of at least one of the application range and the application amount input into the input portion, a conveyance speed of the platen driven by the platen motor from a predetermined range and a spray duty ratio from a predetermined range, the spray duty ratio being  a ratio of a spray time during a spray period of the pretreatment agent, wherein the conveyance speed of the platen is the speed when the platen is guided by the guide and moves in the first direction by the platen motor.
However, Hasegawa teaches a printing device (10) comprising a computer (20) connected to a printer (30).  Hasegawa teaches the computer has a central processing unit (processor), memory and an interface unit (input portion) (fig. 1; para. 56-57).  
Hasegawa teaches computer has an application program (23, instructions) which determines dispensing of ink based on image data (application range) and an amount of ink (application amount) which needs to be applied to a paper which is broken up into a grid and pixel (fig. 9; para. 96-99).  
Hasegawa teaches an ink hit amount (spray duty ratio for a spray period) for each section of the grid (para. 96).  Hasegawa teaches the ink hit amount is based on the processing speed (para. 91).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the computer of Hasegawa onto the control means of Schiestil because Hasegawa teaches it will precisely estimate an ejection mount of fluid (para. 7).
Further regarding claim 1, Schiestl and Hasegawa as discussed above but do not explicitly teach a conveyance speed of the platen driven by the platen motor from a predetermined range, a spray duty ratio from a predetermined range and the conveyance speed of the platen is the speed when the platen is guided by the guide and moves in the first direction by the platen motor.
However, Codos teaches a printing machine (600) comprising a controller (625) and operator station (606, input portion).
Codos teaches the image size (application range) and pattern (application amount) to be applied to a fabric are selected, where the speed (conveyance speed) and timing information (spray duty ratio) are provided to the operator station.  Codos teaches the machine uses the image size and pattern, where the ink is jetted at 300x300 dots per inch and where areas of no printing are skipped at high speed (i.e. set to a higher speed with zero spray duty ratio)  (fig. 2, 6, 6a-d; para. 34, 36-37, 84-85, 94).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the controller and operator station of Codos onto the control means of Schiestl and Hasegawa because Codos teaches it will minimize the time the print head is not depositing ink (para. 34).
In regards to claim 2, Schiestl, Hasegawa and Codos as discussed above, where Codos teaches the image size (application range) and pattern (application amount) to be applied to the fabric are selected, where when no image or pattern is applied the spray duty ratio would be set zero and the conveyance speed of the fabric through the printing machine is increased (fig. 2, 6, 6a-d; para. 34, 36-37, 84-85, 94).
In regards to claim 3, Schiestl, Hasegawa and Codos as discussed above, where Schiestl teaches the nozzles are provided in the plurality in the second direction that is parallel to the upper surface of the platen and is perpendicular to the first direction.  Schiestl, Hasegawa and Codos teaches the processor and controller, which is capable of having the spraying of the spray stopped outside the application range with respect to the second direction (i.e. dispensing with the desired grid portion- Hasegawa fig. 9 or image/pattern-Codos fig. 6, 6a-d). 
Codos teaches the image size (application range) and pattern (application amount) to be applied to the fabric are selected, where when no image or pattern is applied the spray duty ratio would be set zero and the conveyance speed of the fabric through the printing machine is increased (fig. 2, 6, 6a-d; para. 34, 36-37, 84-85, 94).
In regards to claim 8, Schiestl, Hasegawa and Codos as discussed above, where Schiestl teaches the nozzles dispense the pretreatment fluid (single fluid spray) onto the textile (fig. 1; para. 32).
In regards to claims 10-11, Schiestl, Hasegawa and Codos as discussed above, where Codos teaches the fabric has a speed with printing and a different speed with no printing.
  Schiestl, Hasegawa and Codos teaches the processor and application program, which is capable of performing the process of setting one conveyance speed of the platen from the predetermined range including a plurality of the conveyance speeds.
In regards to claims 12-13, Schiestl, Hasegawa and Codos as discussed above, where Codos teaches the printing occurs based on image size (application range) and pattern (application amount), where no printing occurs in other areas (fig. 2, 6, 6a-d; para. 34, 36-37, 84-85, 94).
In regards to claims 14-16, Schiestl, Hasegawa and Codos as discussed above with regards to claim 1, where 
Codos teaches the printing occurs based on image size (application range) and pattern (application amount), where no printing occurs in other areas, where Codos teaches the fabric has a speed with printing and a different speed with no printing (fig. 2, 6, 6a-d; para. 34, 36-37, 84-85, 94).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schiestl, Hasegawa and Codos as applied to claims 1-3, 8 and 10-18 above, and further in view of Humet (US 2015/0314615).
In regards to claims 4-5, Schiestl, Hasegawa and Codos as discussed above, but do not explicitly teach the spray is provided in a plurality in the first direction.
However, Humet teaches a printing system which dispenses a pretreatment fluid and ink comprising: a printing system which has a controller (262) connected to memory (264) which controls a carriage (228) that has a plurality of printhead units (246, spray).  
Humet teaches the printheads are arranged in direction-250/252 and the substrate (112) travels in direction-116.  Humet teaches the printhead unit comprises a plurality of nozzles in a nozzle arrangement (247) which are in the direction-116 and across in the direction-250/252 (fig. 2a; para. 21, 30-33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the nozzle arrangement of Humet onto the plurality of nozzles of Schiestl, Hasegawa and Codos because Humet teaches it will provide single pass printing (para. 13).

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schiestl, Hasegawa and Codos as applied to claims 1-3, 8 and 10-18 above, and further in view of Onda (US 2010/0001099).
In regards to claims 6-7 and 9, Schiestl, Hasegawa and Codos as discussed above to teach the nozzles have a spraying surface for the pretreatment fluid, but do not explicitly teach the shape of an application region of the spray is an elliptical shape, the spray is an air pressure type spray and the spray is provided with a removable leading end portion.
However, Onda teaches a paint nozzle (23) which comprising a spray nozzle (22, leading end portion) which is removable connected to the paint nozzle thru a screw portion (12e) (fig. 5; para. 65, 69).  Onda teaches the paint nozzle provides a spray pattern which maybe elliptical in shape by controlling the pattern control air (air pressure type) (fig. 5-6, para. 93).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the paint nozzle of Onda onto the nozzles of Schiestl, Hasegawa and Codos because Onda teaches it will improve the deposition efficiency (para. 32, 37).

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Codos only discloses the control of ink ejection from the print head and does not control the spraying of the pretreatment agent. In contrast, amended Independent Claim 1 of the present application includes the limitation of spraying the pretreatment agent prior to the ejection of the ink that forms the image. Doing so can shorten the pretreatment time or even change an application amount of a pretreatment agent. Codos fails to disclose or teach this limitation. Thus, Codos cannot shorten the pretreatment time or change an application amount of a pretreatment agent.

In response to Applicant’s arguments, please consider the following comments:
Schiestl teaches a process of the pretreatment means applies pretreatment fluid to selective areas by selective nozzle operation prior to printing of ink (para. 15, 17).  One of ordinary skill in the art will recognize that the process taught by at least Codos is applicable to the application of the pretreatment fluid by the pretreatment means, as the pretreatment fluid and ink are liquids, and it would provide efficient use of the fluid/liquid.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717